Exhibit 10.1

AMENDMENT 3 TO

MANUFACTURING SERVICE AGREEMENT

This Amendment 3 (“Amendment”) is made and entered into as of this 1st day of
March, 2013 (the “Effective Date”), by and between SANMINA Corporation (formerly
Sanmina-SCI Corporation), a Delaware corporation having a principal place of
business at 2700 North First Street, San Jose, California 95134 (SANMINA”) and
Symmetricom, Inc., a Delaware corporation, having a principal place of business
at 2300 Orchard Parkway, San Jose, CA 95131 (“CUSTOMER”). CUSTOMER and Sanmina-
are sometimes collectively referred to as a “Party” and the “Parties.”

WHEREAS, the Parties entered into a Manufacturing Services Agreement dated
March 22, 2010 (the “Agreement”):

WHEREAS, the Parties entered into Addendum One, dated September 18, 2009, to add
Prepaid Inventory Program ordering process and inventory management to the
Agreement;

WHEREAS, the Parties entered into Addendum Two, dated April 2, 2010, to add
transition project management services to be provided by Sanmina-SCI in
connection with the closure of Customer’s Puerto Rico facility;

WHEREAS, the Parties entered into Amendment One, dated May 16, 2012 to amend
certain terms of the Agreement and add 3PL services to the Agreement;

WHERAS, the Parties entered into Amendment Two, dated July 27, 2012 to add
supplier managed inventory to the Agreement;

WHEREAS, the Parties desire to further amend certain terms in the Agreement;

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
expressly acknowledged, the Parties agree to amend the Agreement as follows:

Section 10.6 is hereby added to the Agreement:

For avoidance of doubt, the Parties agree that Sections 10.5 “Migration
Assistance”. 10.5.1 “Migration Fees” and 10.5.2 shall also apply in the event of
the termination of any agreement between the Parties.

Section 12.3 “Space” of Exhibit F “Service Level Agreement for 3PL” to Amendment
One of the Agreement is hereby deleted in its entirety.

Section 6.1(b) of Exhibit F “Shipping Terms” to Amendment One of the Agreement
is hereby deleted and replaced with:

6.1(b): Title transfer of Sanmina supplied Products – shall transfer to Customer
upon shipment from Sanmina manufacturing facility to the Symmetricom 3PL site.

 

1. Entire Agreement.

The Agreement together with the Addenda, Amendments 1, 2 and this Amendment
constitute the entire agreement between the Parties hereto with respect to the
subject matter hereof, and supersede all prior or contemporaneous agreements,
representations, warranties, statements, promises and undertakings, whether oral
or written. In the event of a conflict between the terms and conditions of this
Amendment and the terms of the Agreement with respect to the subject matter
hereof, the terms of this Amendment shall control. Except

 

 

CONFIDENTIAL

 

Page 1 of 2



--------------------------------------------------------------------------------

as specifically amended by this Amendment 3, all of the provisions of the
Agreement shall remain in full force and effect and be binding upon the parties
hereto. The Agreement may not be amended, altered or modified except by a
writing signed by both.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

SANMINA CORPORATION       SYMMETRICOM, INC

 

Authorized Signature

   

 

Authorized Signature

 

Printed Name

   

 

Printed Name

 

Title

   

 

Title

 

CONFIDENTIAL

 

Page 2 of 2